DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 08/19/2022 have been fully considered.
The finality of the Final Rejection mailed on 08/05/2022 has been withdrawn due to a newly found reference.
Claims 1, 3-9, 11-13, and 15-21 are pending for examination. Claims 4, 10 and 14 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the one or more optical components configured to emit light” in claims 9 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification does not provide sufficient structure(s) for the “one or more optical components”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “the one or more optical components configured to emit light” recited in claims 9 and 20 invoke 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure(s) for performing the entire claimed function and to clearly link the structure(s) to the function. The specification is devoid of adequate structure(s) to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the recited function(s). As would be recognized by those of ordinary skill in the art, this function can be performed in any number of ways in different optical, chemical or other light generating components. Paragraph [0124] of the specification in the PGPUB describes “In embodiments, the electronic component 418D may be an optical component 418D. The optical components may determine a physiological parameter of the subject 314 by emitting light through the middle portion 304 and receiving reflected light from the subject 314 and/or emitting light onto the middle portion 304 and receiving reflected light from the middle portion 304”. The specification does not provide sufficient details such that one ordinary skill in the art would understand what structure(s) performs the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and  20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structures of the one or more optical components to perform the claimed function. The specification does not demonstrate that the applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one or ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-5, 8-9, 11-13, 15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazar (WO 2010/107913 A2). In regard to claim 1, Mazar discloses a wearable device (Figs. 1A-1J2 and associated descriptions) comprising: a substrate configured to be attached to a subject's skin (elements 100, Figs. 1A-1J2 and associated descriptions), the substrate comprising a middle portion arranged between two end portions (middle portion as defined between two dashed lines and end portions located to the left and right side of the dashed lines, see at least the reproduced Fig. 1J below; the middle portion comprises a part(s) of one or more of elements 110, 120, 160, 162, and 180, or element(s) disposed above elements 115, defined between the two dashed lines, Fig. 1J and associated descriptions), wherein the middle portion is thinner than the two end portions such that the middle portion is more flexible than the two end portions (Figs. 1H, 1G, 1J and 1J2 and associated descriptions; It is noted that the middle portion is thinner the end portions and comprises less elements/ materials; flex printed circuit board 120, Figs. 1D and 1J and associated descriptions), wherein at least the middle portion is stretchable (elements 110 and/or 162, Fig. 1D and associated descriptions; [0082-0089]); a physiological sensor arranged on the middle portion (pulse oximeter elements housed in element 121, Fig. 1J and associated descriptions; [0038-0045]), the physiological sensor configured to sense a physiological signal of the subject when the wearable device is attached to the subject's skin (pulse oximeter elements housed in element 121, Fig. 1J and associated descriptions; [0038-0045]); and one or more electrical components arranged on at least one of the end portions (elements 130 and/or 150, Fig. 1J and associated descriptions), wherein at least one of the one or more electrical components is coupled to the physiological sensor (elements 130 and/or 150 coupled to pulse oximeter 121 for power and/ or data transmission, Fig. 1J and associated descriptions).





[AltContent: arrow][AltContent: arrow][AltContent: textbox (end portion)][AltContent: textbox (end portion)][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: textbox (middle portion)]
    PNG
    media_image1.png
    475
    625
    media_image1.png
    Greyscale



In regard to claim 4, Mazar discloses a bridge portion connecting the end portions (the housing of pulse oximeter 121 and associated portions of element 120 connect the end portions, see the reproduced Fig. 1J above), wherein the bridge portion is less flexible than the middle portion (it is inherently that at least the housing of pulse oximeter 121 is less flexible than the middle portion, which comprises a part(s) of one or more of elements 110, 120, 160, 162, and 180, or element(s) disposed above elements 115, defined between the two dashed lines, Fig. 1J and associated descriptions).
In regard to claim 5, Mazar discloses the bridge portion is arranged distal to and spaced apart from the middle portion (the housing of pulse oximeter 121 is arranged distal to and spaced apart from at least element 162, Fig. 1J and associated descriptions; [0089]).
In regard to claim 8, Mazar discloses the bridge portion is opaque to at least one of visible light and ultraviolet light (an optically non-transmissive circuitry board, [0007]; opaque housing, [0039]; wavelengths, [0040]).
In regard to claim 9, Mazar discloses one or more optical components arranged on the bridge portion, the one or more optical components configured to emit light toward the middle portion, wherein at least one of: (i) a physiological parameter of the subject and (ii) a parameter of the wearable device is determined based on a reflected portion of the emitted light (light transmitter(s), photo detector, and/ or circuit(s), [0040-0046]).
In regard to claim 11, Mazar discloses the middle portion is porous to an active pharmaceutical ingredient ([0071]; [0082]; [0091]).
In regard to claim 12, Mazar discloses the middle portion is translucent to light having a wavelength between 600 nanometers and 1000 nanometers (the middle portion comprises at least elements 115, Figs. 1J and associated descriptions).
In regard to claim 13, Mazar discloses a method of manufacturing a wearable device configured to be attached to a subject's skin (referring to claim 1 above), the method comprising: arranging a physiological sensor on a middle portion of a substrate (referring to claim 1 above), wherein the middle portion is between end portions of the substrate that are thicker than the middle portion (referring to claim 1 above), the middle portion of the substrate being more flexible than at least one of the end portions (referring to claim 1 above) and the physiological sensor configured to sense a physiological signal of the subject when the wearable device is attached to the subject's skin (referring to claim 1 above); arranging one or more electrical components on at least one of the end portions (referring to claim 1 above), wherein at least one of the one or more electrical components are electrically connected to the physiological sensor (referring to claim 1 above); and connecting the end portions using a bridge portion that is less flexible than the middle portion (referring to claims 1 and 4 above).
In regard to claim 15, Mazar discloses the bridge portion is arranged distal to and spaced apart from the middle portion (referring to claim 5 above).
In regard to claim 18, Mazar discloses the bridge portion is opaque to at least one of visible light and ultraviolet light (referring to claim 8 above).
In regard to claim 19, Mazar discloses disposing an adhesive on the end portions but not the middle portion (element 110 not covering at least the area of element 115, Fig. 1J and associated descriptions).
In regard to claim 20, Mazar discloses arranging one or more optical components on the bridge portion, the one or more optical components configured to emit light toward the middle portion, wherein at least one of: (i) a physiological parameter of the subject and (ii) a parameter of the wearable device is determined based on a reflected portion of the emitted light (referring to claim 9 above).
In regard to claim 21, Mazar discloses an adhesive is disposed on the two end portions but not the middle portion (referring to claim 19 above).

Allowable Subject Matter
Claims 3, 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 3, Mazar discloses the thickness of stretchable adherent patch 110 is within a range from about 0.001 " to about 0.020" ([0070]). In regard to claim 6 and 16, Mazar discloses a gel cover 180, Fig. 1J and associated descriptions). However, the prior art of record does not teach or suggest “the thickness of the middle portion is less than or equal to 10 micrometers”; “a gel is arranged between the bridge portion and the middle portion, the gel being configured to facilitate separation between the middle portion and the bridge portion”; and “a capacitor arranged between the bridge portion and the middle portion, the capacitor being configured to measure a pressure on the wearable device, wherein the capacitor includes a first conductive surface arranged on the bridge portion and a second conductive surface arranged on the middle portion”, in combination with the other claimed elements/ steps.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791